Pemberton, J.
This is an action in replevin to recover a fish seine alleged to have been unlawfully taken from tbe possession of respondent. The sheriff took possession of tbe property on tbe 23d day of May, 1922, *437and in a few days thereafter delivered the same to appellant. The trial was had on the 5th day of June, 1923. The court entered judgment for the return of the seine or for its value, fixed at $1,500, and damages for the detention in the amount of $1,000.
Appellant admits that the respondent is entitled to the net or to its value, hut contends that the value is far less than $1,500. In the affidavit of appellant for the purpose of obtaining the writ of replevin, the actual value is fixed at $750. In his direct examination he fixes the value as high as $900. It was admitted that this net cost $2,500, and considering that the net was taken away from respondent at a time when such a net was in demand at the beginning of the fishing season, we are satisfied that the value placed on the net by the trial court cannot be held excessive.
It is next contended that appellant took from the respondent the web of the net only, and that there was no testimony as to the value of the use of' a web separate and apart from the other portions of a completed net; that the rule is the market price of the use of such property and not a speculative value that limits the damages for its detention. Frank Berry, a witness for respondent, when asked the value of the use of a net of this character for the year 1922, said:
“Well, from my experience I found out what was there all the time, and the money the fisherman make, and I know almost every boat the amount of money that was made with those boats in 1922, as I do most every year. That year the boats made — I think about the lowest boats were paid $400 to $450 and they made as high as $950 and $1,000. I should say the fair value for the use of that net would have been between $500 and $600 a share. It is customary to allow the net two shares; it will bring twice that amount.”
*438This was also the testimony of respondent. The amount fixed by these witnesses is in excess of the amount allowed by the court.
To the contention that this testimony of the value of the use of the net refers to a completed net while this suit concerns the web only, it must be conceded that by taking the web the remaining portion of the net was rendered useless for fishing purposes and respondent was damaged, so far as the use of the net is concerned, to the same extent as if the whole net had been taken. The loss of the use is the proper element of damages in fishing enterprises. Florence Fish Co. v. Everett Packing Co., 111 Wash. 1, 188 Pac. 792; State ex rel. Luketa v. Jurey, 108 Wash. 44, 182 Pac. 932; American Packing Co. v. Luketa, 115 Wash. 1, 196 Pac. 1; American Packing Co. v. Luketa, 120 Wash. 278, 206 Pac. 965.
The judgment of the trial court will he affirmed.
Main, C. J., Mitchell, and Bridges, JJ., concur.